Citation Nr: 1400974	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-40 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for vitiligo.

2.  Entitlement to service connection for vitiligo.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board also notes that the August 2010 statement of the case addressed a claim of entitlement to a compensable evaluation for bilateral hearing loss; however, the Veteran limited his appeal to the issue of reopening the claim of service connection for vitiligo in his October 2010 substantive appeal (VA Form 9), and he has not otherwise perfected an appeal as to this other issue.  Therefore, the issue of entitlement to an increased evaluation for bilateral hearing loss is not currently before the Board, and no further consideration is necessary.

A hearing was held before the undersigned Veterans Law Judge at the RO in San Antonio, Texas, in July 2013.  A transcript of the hearing is of record.

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the present appeal, with the exception of the Board hearing transcript.

The issue of entitlement to service connection for vitiligo is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an August 1971 rating decision, the RO denied the Veteran's claim of entitlement to service connection for vitiligo.  The Veteran was notified of this decision that same month and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the August 1971 rating decision, by itself, or in conjunction with previously considered evidence, does relate to an unestablished fact necessary to substantiate the underlying service connection claim.


CONCLUSIONS OF LAW

1.  The August 1971 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

2.  The evidence received subsequent to the August 1971 rating decision is new and material, and the claim for service connection for vitiligo is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  However, in the decision below, the Board has granted the Veteran's request to reopen a claim of entitlement to service connection for vitiligo.  Therefore, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In this case, the RO denied the Veteran's claim for service connection for vitiligo in an August 1971 rating decision.  In particular, the RO found that the disorder preexisted service and that there was no permanent increase therein.  The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, this decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since the August 1971 rating decision includes a January 2010 written statement from the Veteran's private provider, Dr. F.B. (initials used to protect privacy), indicating that the Veteran's service duties aggravated his vitiligo.  This evidence was not previously considered by the RO, and it relates to an unestablished fact necessary to substantiate the claim.  Consequently, the Board finds that this evidence is both new and material, and the claim for service connection for vitiligo is reopened.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for vitiligo is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran was afforded a VA examination in April 2012 during which the examiner determined that it was unlikely that the Veteran's vitiligo was aggravated beyond its natural progression by his military service.  In so finding, the examiner observed conflicting notations of the severity of the disorder prior to service in the service treatment records.

During the July 2013 Board hearing, the Veteran and his representative challenged the adequacy of the medical opinion.  In particular, they indicated that the examiner did not fully contemplate the Veteran's in-service circumstances and symptoms and did not have a complete understanding of the progression of the Veteran's vitiligo, inasmuch as the history of the disorder as noted on an in-service dermatology consultation report was inaccurate.
On review, it is unclear if the examiner considered the complete history of the development of the Veteran's vitiligo, to include his report as to the contradicting service treatment records, in rendering the opinion.  Thus, the Board finds that a clarifying medical opinion is needed in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the Veteran's claims file to a VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's vitiligo.  If possible, the opinion should be provided by a VA dermatologist.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran was treated for vitiligo symptoms in service.  The June 1969 entrance examination notes several discolorations over the entire upper torso and moderate vitiligo.  The March 1971 separation examination notes patches of depigmentation scattered over the Veteran's entire body.

The Veteran contends that his vitiligo, which existed prior to his military service, progressed at an abnormally rapid rate during service, to include as a result of stressful circumstances therein.  It should be noted that the Veteran has contended that a portion of a March 1971 dermatology consultation report in the service treatment records noting a history of "patches of leukoderma of face, torso, [and] extremities since age 16" contradicts the observations made on the entrance examination and is not accurate, inasmuch as he reports that he did not recall having spots on his extremities at that age, and any spots present at that time were very small (nickel or quarter-sized).  See, e.g., July 2013 Bd. Hrg. Tr. at 3-5, 11.

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether there was an increase in the severity of the Veteran's vitiligo during service.  If the evidence reflects such an increase, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


